Case 1:19-cv-20934-JEM Document 25 Entered on FLSD Docket 04/30/2020 Page 1 of 6



                           UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                      Case Number: 19-20934-CIV-MARTINEZ-OTAZO-REYES

  ERNESTO RIVERA,

         Plaintiff,

  vs.

  DOVE INVESTMENT CORPORATION and
  SHAFRITZ AND ASSOCIATES, P.A.,

        Defendants.
  _____________________________________/

                  ORDER SETTING CIVIL TRIAL DATE AND PRETRIAL
                 SCHEDULE, REQUIRING MEDIATION, AND REFERRING
                     CERTAIN MOTIONS TO MAGISTRATE JUDGE
         Trial is scheduled to commence during the two-week period beginning Tuesday, January
  19, 2021 at 9:30 a.m., before Jose E. Martinez, United States District Judge, 400 N. Miami Ave.,
  Courtroom 10-1, Miami, Florida 33128. Calendar Call will be held on January 14, 2020 at 1:30
  p.m. at the same location.
         IT IS ORDERED AND ADJUDGED as follows:
         l.      No pretrial conference shall be held in this action unless the Court determines that
  a pretrial conference is necessary. Should a pretrial conference be set, the compliance deadlines as
  set forth in the remainder of this Order shall remain unaltered.
         2.      Every motion filed in this case shall be accompanied by one proposed original
  order granting the motion. Unless otherwise specified by the Court, every motion shall be double-
  spaced in Times New Roman 12-point typeface.
                               Pretrial Stipulations and Jury Instructions
         3.      Counsel and all pro se litigants must meet to confer on the preparation of a joint
  pretrial stipulation, which must be filed by the deadline set forth below. The stipulation shall
  conform to Local Rule 16.1(e) and include a joint, neutral summary of the claims and defenses in
  the case, not to exceed one short paragraph per litigant claim, to be read as an introduction for voir
  dire examination. The Court will not accept unilateral pretrial stipulations and will sua sponte
Case 1:19-cv-20934-JEM Document 25 Entered on FLSD Docket 04/30/2020 Page 2 of 6



  strike any such submissions. Should any of the parties fail to cooperate in the preparation of the
  joint pretrial stipulation, all other parties shall file a certification with the Court stating the
  circumstances.
         4.        The parties SHALL submit joint proposed jury instructions and/or proposed
  findings of fact and conclusions of law.
                   a. Jury Trials: For cases or claims that will be heard by a jury, the parties shall file
  a SINGLE JOINT set of proposed jury instructions and a joint proposed verdict form in
  accordance with the deadline set forth below. In preparing proposed jury instructions, the parties
  shall utilize as a guide the Pattern Jury Instructions for Civil Cases approved by the United States
  Eleventh Circuit, including the Directions to Counsel contained therein. Instructions and questions
  proposed only by the plaintiff(s) to which the defendant(s) object shall be italicized. Instructions
  and questions proposed only by the defendant(s) to which the plaintiff(s) object shall be bold-
  faced. Each jury instruction shall be typed on a separate sheet and must be supported by citations
  of authority. Each disputed jury instruction shall also state the legal basis for the objection(s) with
  citations to authority. A Word version copy of the joint proposed jury instructions and verdict
  form shall be e-mailed to martinez@flsd.uscourts.gov at the time of filing. Failure to cooperate
  in good faith and/or to submit proposed jury instructions as required by this order will result
  in appropriate sanctions being imposed upon the offending party, including dismissal of
  claims or striking of defenses.
                   b. Bench Trials: For cases or claims that will not be heard by a jury, each party
  shall file proposed findings of fact and conclusions of law in accordance with the deadline set forth
  below. Proposed findings of fact shall be supported by citations to the documentary evidence, if
  applicable. Conclusions of law shall be supported by citations of authority. Copies of each party’s
  proposed findings of fact and conclusions of law in Word format shall be e-mailed to
  martinez@flsd.uscourts.gov at the time of filing.
         5.        Exhibits: All exhibits must be pre-marked. Plaintiff’s exhibits shall be marked
  numerically. Defendant’s exhibits shall be marked alphabetically. If there are many exhibits, the
  parties may file a motion to designate all exhibits numerically (e.g., Plaintiff’s exhibits 1–99 and
  Defendant’s exhibits 100–200). A typewritten exhibit list setting forth the number, or letter, and
  description of each exhibit must be submitted at the time of trial. The parties shall submit the
  exhibit list on Form AO 187, which is available from the Clerk’s office.



                                                      2
 Case 1:19-cv-20934-JEM Document 25 Entered on FLSD Docket 04/30/2020 Page 3 of 6



                                                   Discovery
             6.       Discovery in this case shall be conducted in accordance with the Federal Rules of
    Civil Procedure and Southern District of Florida Local Rules, except the deadlines under Local
    Rules 16.1(d), (e), (h), (j), (k), and (l) may be modified by further order of the Court.
             7.       Pursuant to 28 U.S.C. § 636, all discovery motions and all motions that relate
    directly to these motions, such as motions for extension of time, motions for reconsideration,
    motions for sanctions, and motions for mental or physical examinations, are referred to United
    States Magistrate Judge Alicia M. Otazo-Reyes to take all appropriate action. This Order does
    not refer any motion that requests a continuance or extension of a deadline set by this Court. The
    parties are responsible for indicating the name of the Magistrate Judge on all motions and
    related papers referred by this order in the case number caption and to comply with the
    Discovery Procedure for Judge Otazo-Reyes appended to this order as Attachment A.
             8.       The parties may stipulate to extend the time to answer interrogatories, produce
    documents, and answer requests for admissions. The parties shall not file with the Court notices
    or motions memorializing any such stipulation unless the stipulation interferes with the time set
    for completing discovery, hearing a motion, or trial. Stipulations that would so interfere may be
    made only with the Court’s approval.
             9.       The parties shall be under a continuing duty to ensure the Clerk of the Court is
    provided with the up-to-date service information.
             10.      In order to facilitate the accurate transcription of the trial proceeding, the parties
    shall provide the Court Reporter, Dawn Savino (Whitmarsh), at 400 N. Miami Ave., Suite 10-
    1, Miami, Florida, 33128, Dawn_Whitmarsh@flsd.uscourts.gov with a copy or an email of: (a)
    the witness and exhibit lists, (b) a designation of unique proper nouns/names which may be used
    at trial, and (c) a list of the names of all attorneys who will participate in the trial, to be received
    no later than THREE (3) DAYS before calendar call.
       11.        If the case is settled, the parties are directed to immediately inform the Court at (305) 523-
5590 and file a notice of settlement. If the parties fail to notify the Court that they have settled before the
Court requests a jury pool, the parties shall be liable for the costs incurred in summoning a jury.
       12.        Mediation Required: In accordance with the deadline set forth below, the parties shall select
a mediator certified under Local Rule 16.2(b) and schedule a time, date, and place for mediation. It is not
necessary for the parties to file a motion requesting the Court to enter an order scheduling the mediation for



                                                        3
 Case 1:19-cv-20934-JEM Document 25 Entered on FLSD Docket 04/30/2020 Page 4 of 6



                                                Attachment A
this specific time, date, and place. If the parties cannot agree on a mediator, they shall notify the Clerk in
writing as soon as possible, and the Clerk shall designate a certified mediator on a blind-rotation basis.
Counsel and all pro se litigants shall familiarize themselves with and adhere to all provisions of Local Rule
16.2. The parties shall complete mediation in accordance with the deadline set forth below. The parties shall
notify the Court of the results of the mediation (settled, impasse or adjourned to continue discussions) within
FIVE (5) DAYS of the conclusion of the mediation.
                                         SCHEDULING ORDER
       The following timetable shall govern the pretrial procedures in this case. This schedule shall not be
modified absent compelling circumstances. All motions for an enlargement of time for discovery and
relating to dispositive motions must include a statement as to whether the requested extension will
affect the trial date or any other deadline set forth in this timetable. Failure to include such a statement
may be grounds for denial of the motion.

        5-25-2020          Motions to join additional parties, amend the complaint, and class
                           certification.

        6-23-2020          Parties shall exchange expert witness summaries and reports.

        7-3-2020           Parties shall exchange written lists containing the names and
                           addresses of all witnesses intended to be called at trial and only those
                           witnesses listed shall be permitted to testify.
        7-23-2020          Parties exchange rebuttal expert witness summaries and reports.

                           Note: These provisions pertaining to expert witnesses do not apply to
                           treating physicians, psychologists or other health providers.

        9-11-2020          All discovery, including expert discovery, shall be completed.

        9-21-2020          A mediator must be selected.

        10-12-2020         All Daubert, summary judgment, and other dispositive motions must
                           be filed. Each party is limited to filing a single Daubert motion of no
                           more than 20 pages. Summary judgment motions, in addition to
                           containing a Statement of Material Facts pursuant to Local Rule
                           56.1(a), shall be accompanied by a separately-filed Joint Statement of
                           Undisputed Fact, which must include all relevant facts about which
                           there is no material dispute. Each undisputed fact shall be individually
                           numbered and separated by paragraphs. This filing is limited to 10
                           pages and does not otherwise change the parties’ obligation to comply
                           with Local Rule 56.1.
                                                      4
 Case 1:19-cv-20934-JEM Document 25 Entered on FLSD Docket 04/30/2020 Page 5 of 6



                                                Attachment A

                           Note: If there are any unresolved discovery disputes pending fifteen
                           days prior to this date, the moving party shall immediately advise the
                           Court of all such unresolved disputes together with their status.

        11-20-2020         Mediation shall be completed.

        12-7-2020          All pretrial motions and memoranda of law must be filed. Each party
                           is limited to filing a single motion in limine, which may not, without
                           leave of Court, exceed the 20-page limit allowed by the Rules.

        12-21-2020         Joint Pretrial Stipulation must be filed.

        1-12-2021          Proposed jury instructions and/or proposed findings of fact and
                           conclusions of law must be filed.

        1-18-2021          Proposed voir dire questions must be filed.

       Failure to comply with this or any order of this Court, the Local Rules, or any other applicable
rule may result in sanctions, including dismissal without prejudice or the entry of a default, without
further notice.

       It is the duty of all counsel and pro se litigants to enforce the timetable set forth here to ensure an
expeditious resolution of this cause.

       DONE AND ORDERED in Chambers at Miami, Florida, this 30th day of April, 2020.




                                                      ____________________________________
                                                      JOSE E. MARTINEZ
                                                      UNITED STATES DISTRICT JUDGE

Copies provided to:
Magistrate Judge Otazo-Reyes
All Counsel of Record




                                                      5
Case 1:19-cv-20934-JEM Document 25 Entered on FLSD Docket 04/30/2020 Page 6 of 6
                                             Attachment A


                            DISCOVERY PROCEDURE FOR
                      MAGISTRATE JUDGE ALICIA M. OTAZO-REYES


          The following discovery procedures apply to all civil cases assigned to United States
  District Judge Jose E. Martinez.

         If parties are unable to resolve their discovery disputes without Court intervention,
  Magistrate Judge Alicia M. Otazo-Reyes will set the matter for hearing without the need for filing
  a motion.

          The moving party must seek relief within fifteen (15) days after the occurrence of the
  grounds for relief by contacting Magistrate Judge Otazo-Reyes’ Chambers and requesting a
  hearing. Magistrate Judge Otazo-Reyes’ telephone number is (305) 523-5740 and her Chambers
  are located at 301 N. Miami Avenue, 10th Floor, Miami, Florida.

          Once a hearing date is obtained, the movant shall provide notice to all relevant parties by
  filing a Notice of Hearing. The Notice of Hearing shall briefly specify the substance of the
  discovery matter to be heard and include a certification that the parties have complied with the
  pre-filing conference required by Southern District of Florida Local Rule 7.1(a)(3).

          No written discovery motions, including motions to compel and motions for protective
  order, shall be filed unless requested by Magistrate Judge Otazo-Reyes. It is the intent of this
  procedure to minimize the necessity of motions.

         The Court expects all parties to act courteously and professionally in the resolution of their
  discovery disputes and to confer in an attempt to resolve the discovery issue prior to requesting
  the hearing. The Court may impose sanctions, monetary or otherwise, if the Court determines
  discovery is being improperly sought or is not being provided in good faith.
